On inspection of the entire record, we find no reversible error revealed thereby.
Appellant contends that there is nothing in the record corroborating the testimony of the complainant in the court below. We find, as did the chancellor, that complainant's testimony is not entirely uncorroborated. It is in many material respects corroborated by the testimony of the defendant. He admits that he sometimes called her a "damned fool" but contends that he was justified therein because he had reason to believe her to be such. He admits that he told or wrote plaintiff that he was indulging in illicit relations with another woman but says he told her that just to make her jealous. Certainly, he pursued a course to obtain that end. He might have been justified if he had been making a confession but he says his statement in this regard was false. So it could have been made only for the purpose of causing pain and misery to the plaintiff. A man can hardly be found who is so anxious for a domestic row as to tell his wife that he is having such relations with another woman, whether the statement be true or false.
The record shows that this is a case in which two people past the age of romantic youth and who had walked alone the pathway of life until they met where their paths turned down the western slope, then joined in the bonds of matrimony and attempted to *Page 33 
assume the obligations of husband and wife. From the very first the venture was a failure. Neither appear to have been fitted by temperament, or otherwise, for the marriage estate. Both sought, found and made use of every opportunity to annoy, harass, and anger the other, and each was remarkably successful in this regard and appears in every other way to have been a hopeless failure.
This couple can never sail the matrimonial sea, except in storm, tempest, fog and misery. They can only wound and never comfort one another.
The chancellor reached a wise conclusion when he dissolved the legal bonds of matrimony and let them each go without further obligation to the other. There are no ties to bind them and no property for them to wrangle over.
No reversible error appearing from the entire record, the decree is affirmed.
So ordered.
BROWN, C. J., WHITFIELD and ADAMS, JJ., concur.